Hathaway, J.
— A bill in equity to redeem land mortgaged. The second question presented by the case is, “ do the three years required "to foreclose the mortgage commence running from the date of the first or last publication of the notice of foreclosure ?”
One of the modes' of foreclosing a mortgage, as provided by stát. c. 125, § 5, is, that the mortgagee, or person holding under him, may give public notice in a newspaper, three weeks successively^ and the sixth section of the same statute, provides that the mortgager, or person claiming under him, may redeem within three years next after the “ publication mentioned in the preceding section.”'
The “ publication mentioned,” is one “ three weeks successively,” and could of course have no legal effect until the last publication was made, which is the only one entitled by the statute to be recorded, and from which commences the three years right of redemption.
There is no occasion to consider the other question presented, and, as agreed by the parties, “judgment is to be for the plaintiffs and that the defendant account for rents and, profits.”
Shepley, C. J., and Tenney, Howard and Appleton, J. J., concurred.